DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Invention/Group I – claims 1-16 (drawn to a graft cage) in the reply filed on 10 January 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Applicant’s election of Graft Cage Assembly – Species B (Figures 8A and 8B) in the reply filed on 10 January 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 11 is drawn to non-elected embodiment of Figures 10A and 10B. 
4.	Claims 11 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 January 2022.

Claim Objections
5.	Claims 10, 12, 13, and 15 are objected to because of the following informalities:
a. Regarding claim 10, please substitute “connecting the cross-sectional portions to one another, intersections of the cross-sectional” (line 29) with --connecting the cross-sectional portions of the second graft cage to one another, intersections of the cross-sectional--. Appropriate correction is required.
b. Regarding claim 12, please substitute “connecting the cross-sectional portions to one another” (line 12) with -- connecting the cross-sectional portions of the third graft cage to one another --. Appropriate correction is required.
c. Regarding claim 13, please substitute each instance of “the first arm” and each instance of “the second arm” to --the first [[arms-- and --the second [[arms --. Appropriate correction is required.
d. Regarding claim 15, please substitute each instance of “the first arm” and each instance of “the second arm” to --the first [[arms-- and --the second [[arms --. Appropriate correction is required.

Drawings
6.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
a. Therefore, the “wherein a separation distance between a first one of the cross- sectional portions and second one of the cross-sectional portions adjacent to the first cross- sectional portion is different than a distance between a third one of the cross-sectional portions and a fourth one of the cross-sectional portions adjacent to the third cross-sectional portion” (claim 
b. Therefore, the “wherein a cross-sectional area of the first cross-sectional portion is larger than a cross-sectional area of the third cross-sectional portion” (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. Claim 13 recites the limitations “the free ends of the first arm” and “the free ends of the second arm” in EACH of lines 2-5. There is insufficient antecedent basis for these limitations in the claim. The Examiner respectfully suggests to amend independent claim 10 by adding the following wherein clause: -- wherein each of the first and second arms of the first and second graft cages extends from a base end adjacent to a base of the respective one of 25the first and second graft cages to a free end opposite the base end of the corresponding base end --. Claim 15 depend from claim 13.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claims 1-10 and 12 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by HUTMACHER et al. (WO 2019/104392 A1).
Regarding independent claim 1, and referring to Figures 11A-11C, 12A-12C, 14, and 19, HUTMACHER et al. ‘392 discloses (page 12, line 7 to page 13, line 23) a graft cage (Figures 11A-11C - graft cage 200; Figures, 12A-12C - graft cage 250; Figure 14 - graft cage 310; Figure 19 - graft cage 360), comprising: 
5a plurality of cross-sectional portions (looking at each of Figures 11B, 12B, 14, and 19, each of the cross-sectional portions is represented by repetitive planar U-shaped cross-sections along longitudinal axis of graft cage), each of the cross-sectional portions including (a) a plurality of base transverse members (the basal struts that are placed “horizontally”) forming a base of the graft cage, (b) a first arm including a plurality of first arm transverse members, (c) a second arm including a plurality of second arm transverse members, (d) a plurality of base connecting struts (the struts that are placed “vertically”), each of the base connecting struts extending between a first one of the base 10transverse members and a second one of the base transverse members, (e) a plurality of first arm connecting struts (the struts that are placed “horizontally”), each of the first arm connecting struts extending between a first one of the first arm transverse members and a second one of the first arm transverse members, and (f) a 
a plurality of longitudinal members connecting the cross-sectional portions to one another, intersections of the cross-sectional portions with the longitudinal members forming pores in the first and second arms, the pores being sized and shaped to receive an 20arm tip of a further graft cage therein to interlock the graft cage with the further graft cage (the “a further graft cage” is NOT positively claimed).
See below for annotated Figure 11B of HUTMACHER et al. ‘392:


    PNG
    media_image1.png
    319
    761
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    294
    597
    media_image2.png
    Greyscale


Regarding claim 2, HUTMACHER et al. ‘392 discloses further comprising a graft containment area (Figures 11A and 11B shows a “graft containment area” 212, which area is also shown in Figures 12A, 12B, and 19) bounded by the base and the first and second arms. The “graft” is not positively claimed in the language of claim 2. Further, see page 3, lines 12-15 of HUTMACHER et al. ‘392. 
Regarding claim 3, HUTMACHER et al. ‘392 discloses wherein the first base transverse member (the most basal, or outer, “base transverse member”) is shorter than the second base transverse member.  
Regarding claim 4, HUTMACHER et al. ‘392 discloses wherein at least two of the cross-sectional portions are 30substantially U-shaped (shown in Figures 11A, 11B, and 12B).  
Regarding claim 5, HUTMACHER et al. ‘392, as best understood, discloses wherein a separation distance between a first one of the cross- sectional portions and second one of the cross-sectional portions adjacent to the first cross- sectional portion is different than a distance 
Regarding claim 6, HUTMACHER et al. ‘392, as best understood, discloses wherein a cross-sectional area of the first cross-sectional portion is larger than a cross-sectional area of the third cross-sectional portion (page 13, lines 3-5 discloses “where the structural and functional requirements of the implant are more complex, a user may select components from different sets to construct the implant”, which is interpreted as a cross-sectional area of the first cross-sectional portion of the SAME set as being different, e.g. larger or smaller, than a cross-sectional area of the third cross-sectional portion from the different set). Further, Figures 11A and 11B show a cover component 208 placed within component 204, which will provide a 
Regarding claim 7, HUTMACHER et al. ‘392 discloses wherein the base includes a third base transverse member (the third transverse member from the most basal, or outer, “base transverse member”).  
Regarding claim 8, HUTMACHER et al. ‘392 discloses wherein the pores are sized and shaped and configured to hold a desired graft material within the graft cage (the “a desired graft material” is not positively claimed, and the pores of the graft cages of HUTMACHER et al. ‘392 are capable of holding graft material. Further, see page 3, lines 12-15 of HUTMACHER et al. ‘392. 
Regarding claim 9, HUTMACHER et al. ‘392 discloses wherein the longitudinal members connect respective bases of 15the cross-sectional portions to one another (at least Figure 11B and Figure 19 clearly show the “longitudinal members” as present on every side of the graft cage, and therefore “wherein the longitudinal members connect respective bases of 15the cross-sectional portions to one another”).
Regarding independent claim 10, Figures 11A and 11B show a first graft cage (212) and a second graft cage (either 204 and/or 206). Figures 12A and 12B show a first graft cage (252) and a second graft cage (either 254 and/or 256). HUTMACHER et al. ‘392 discloses said cages as interlocked (Figures 11C and 12C; page 12, line 7 to page 13, line 23). At least a first one of the pores of the first graft cage of HUTMACHER et al. ‘392 is sized, shaped and 20configured to receive an end of a first arm of the second graft cage to interlock the first and second graft HUTMACHER et al. ‘392 is substantially the same as the first graft cage of HUTMACHER et al. ‘392. 
Regarding claim 12, HUTMACHER et al. ‘392 discloses a third graft cage (Figures 11A and 11B – third graft cage 206; Figures 12A and 12B – third graft cage 256). The structure of the third graft cage of HUTMACHER et al. ‘392 is substantially the same as the first and/or second graft cages8 of HUTMACHER et al. ‘392.

Allowable Subject Matter
12.	Claim 13 (and its dependent claim 15) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
13.	Claims 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Figure 9 of US 3,720,959
Figure 25 of US PG Pub No. 2013/0325129
Figures 1, 2, and 5 of US PG Pub No. 2017/0231767
Figure 3 of US PG Pub No. 2017/0216033
Figure 9 of US PG Pub No. 2017/0354503
Figure 5 of US PG Pub No. 2019/0151114
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774